DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	 Applicants’ response of March 5, 2021, to the non-final action mailed December 7 2020, has been entered. Claims 1, 2, 14, and 23 have been amended, claims 4, 15 and 29 have been cancelled, and claim 30-32 have been newly added.  Claims 1-3, 5-14, 16-28, and 30-32 are pending.  Claims 2 and 17-29 stand withdrawn. Accordingly, claims 1, 3, 5-16, and 30-32 are under current examination.
Withdrawn Claim Rejections - 35 USC § 102
	Claims 1, 3-5, 9, and 11 were previously rejected in the previous Office action mailed December 7 2020 under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (Pub. No. WO/2014/173055; Pub. Date: Oct. 30, 2014).  Applicant has provided argument, the affidavit of Dr. Said Rizk, and the reference  Ribeiro et al. "Evaluation of Novel 3D Architectures Based on Knitting Technologies for Engineering Biological Tissues", 2013, which argue and provide evidence to support that the polybutylene succinate filaments of Xu are made in such a manner that the filaments have a tenacity of 2.73 gram/denier which is significantly below what is claimed.  Accordingly the instant rejection is hereby withdrawn.
Withdrawn Claim Rejections - 35 USC § 103
 	Claims 1 and 3-16 were previously rejected in the previous Office action mailed December 7 2020 under 35 U.S.C. 103 as being unpatentable over Aoshima et al. (Pub. No.: US 2009/0171037; Pub. Date: Jul. 2, 2009).  Applicant has provided argument, the Evaluation of Novel 3D Architectures Based on Knitting Technologies for Engineering Biological Tissues", 2013, which argue and provide evidence to support that the polybutylene succinate filaments are made in such a manner such that filaments have a tenacity significantly below what is claimed.  Accordingly the instant rejection is hereby withdrawn.

	Claims 1 and 3-16 were previously rejected in the previous Office action mailed December 7 2020 under 35 U.S.C. 103 as being unpatentable over Matsuzono Shichiro et al. (Pub. No.: JP 2016124935; Pub. Date: July 11, 2016).  Applicant has provided argument, the affidavit of Dr. Said Rizk, and the reference  Ribeiro et al. "Evaluation of Novel 3D Architectures Based on Knitting Technologies for Engineering Biological Tissues", 2013, which argue and provide evidence to support that the polybutylene succinate filaments are made in such a manner such that filaments have a tenacity significantly below what is claimed.  Accordingly the instant rejection is hereby withdrawn.

	Claims 1, 4-5, and 9-16 were previously rejected in the previous Office action mailed December 7 2020 under 35 U.S.C. 103 as being unpatentable over Xu et al. (Pub. No. WO/2014/173055; Pub. Date: Oct. 30, 2014).  Applicant has provided argument, the affidavit of Dr. Said Rizk, and the reference  Ribeiro et al. "Evaluation of Novel 3D Architectures Based on Knitting Technologies for Engineering Biological Tissues", 2013, which argue and provide evidence to support that the polybutylene succinate filaments of Xu are made in such a manner that the filaments have a tenacity of 2.73 gram/denier 

Response and New Claim Rejections - 35 USC § 102
	Applicant’s claim amendments have necessitated the following new ground of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim  30 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (Pub. No. WO/2014/173055; Pub. Date: Oct. 30, 2014).

“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the new rejection, they are addressed as follows: 
	Applicants traverse the anticipation type rejection arguing that the method for making the instantly claimed filament results in a different tensile straight than the prior art.
	Applicant’s argument has been fully considered, but not found persuasive.  With respect to tensile strength, Applicant has not provided evidence that Applicant’s tensile strength is different than the prior arts tensile strength.  Thus, the rejections are maintained for reason of record and foregoing discussion

Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the following new ground of rejection.

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Aoshima et al. (Pub. No.: US 2009/0171037; Pub. Date: Jul. 2, 2009).
Regarding claim 30, Aoshima discloses a monofilament polyester product  ([0245] and abstract) comprising the instantly elected species of succinic acid-1,4-butanediol-malic acid polyester [0110].   With respect to the  wherein the monofilament fiber having: a tensile strength between 400 MPa and 1200 MPa  is an intrinsic properties.  As Aoshima discloses the instantly elected species of polyester, it would be expected to have the same properties as claimed, until and unless Applicant can provide evidence to the contrary.  
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzono Shichiro et al. (Pub. No.: JP 2016124935; Pub. Date: July 11, 2016).  An English machine translation has been provided as the patent publication is in Japanese.
Regarding claim 1, Matsuzono Shichiro discloses polyester products suitable for monofilaments and fibers  ([0001] comprising the instantly elected species of succinic acid-1,4-butanediol-malic acid [0063].  With respect to the  wherein the monofilament fiber 
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1, 4-5, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Pub. No. WO/2014/173055; Pub. Date: Oct. 30, 2014).
Regarding claim 1 6 Xu discloses spinning polybutylene succinate filaments ([34]-[42]).  With respect to the  wherein the monofilament fiber having: a tensile strength between 400 MPa and 1200 MPa  is an intrinsic properties.  As Aoshima discloses the instantly elected species of polyester, it would be expected to have the same properties as claimed, until and unless Applicant can provide evidence to the contrary.  
 “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the new rejections they are addressed as follows: 

	Applicant’s argument has been fully considered, but not found persuasive.  With respect to tensile strength, Applicant has not provided evidence that Applicant’s tensile strength is different than the prior arts tensile strength.  Thus, the rejections are maintained for reason of record and foregoing discussion

Response & Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 3, and 6-8 remain provisionally rejected and claims 30-32 are newly rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1-4,  6-8, 11-19, 21, and  22, of copending Application No. 16/290,727.
	Although the confliction claims are not identical, they are not patentably distinct from each other because the combination of the independent claims and dependent claims of ‘727 recite a monofilament fiber comprising succinic acid and 1,4-butanediol.  The instant claims and the dependent claims of ‘727 recite the properties of succinic acid 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 1, 3, 4, 16 and 30-32 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over amended claims 1, 3, 5, and 6-7 of Patent  No. 10,994,057.
	Although the confliction claims are not identical, they are not patentably distinct from each other because the combination of the independent claims and dependent claims of No. 10,994,057 and the instant claims recite a polymer in the form monofilament fiber or multifilament comprising succinic acid and 1,4-butanediol with overlapping properties of filament such as tenacity, and tensile strength , and overlapping product by process of making said filament including overlapping temperatures.

	Claims 1 and 11-16 remain provisionally rejected and claims 30-32 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, and 6-11 of copending Application No. 17/006,705 for the reasons of record.
	Although the confliction claims are not identical, they are not patentably distinct from each other because the combination of the independent claims and dependent claims of 705  and the instant claims recite a monofilament fiber comprising succinic acid and 1,4-butanediol, the properties of filament such as tenile strength, and the method of process of making said filament.  


	Claims 1 and 11 remain provisionally rejected and claims 30-32 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, and 6 of copending Application No. 17/006,712.for the reasons of record.
	Although the confliction claims are not identical, they are not patentably distinct from each other because the combination of the independent claims and dependent claims of 705  and the instant claims recite a monofilament fiber comprising succinic acid and 1,4-butanediol, the properties of filament such as tensile strength and tenacity.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejections and the new rejections, they are addressed as follows: 
	Applicants traverse the obviousness type double patenting rejection arguing that Applicant will address the rejections when the claims become allowable or the copending Applications are patented.
	Applicant’s argument has been fully considered, but not found persuasive.  In the interest of compact prosecution all rejections are made at the earliest point in patent prosecution.  Thus, the rejections are maintained for reason of record and foregoing discussion.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617